 

Exhibit 10.1

 

PROPELL TECHNOLOGIES GROUP, INC.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), made effective as of January 1,
2016 (the “Effective Date”), by and between PROPELL TECHNOLOGIES GROUP, INC., a
corporation organized under the laws of the State of Delaware with offices
located at 1701 Commerce Street, 2nd Floor, Houston, Texas 77002 (the
“Company”), its subsidiaries, successors and assigns (collectively, “Related
Entities”) and C. BRIAN BOUTTE, an individual (the “Executive”).

 

RECITALS

 

A.          The Company desires to employ Executive as its Chief Executive
Officer of the Company on the terms and conditions hereinafter set forth; an

 

B.           Executive desires to be employed by the Company as its Chief
Executive Officer and to perform and to serve the Company on the terms and
conditions hereinafter set forth.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
agreements and covenants set forth herein, the parties hereto agree as follows:

 

1.           Employment.

 

(a)          Duties. The Company hereby agrees to employ Executive, and
Executive hereby accepts such employment, as the Chief Executive Officer of the
Company. In his role as Chief Executive Officer of the Company, Executive shall
perform and be responsible for such duties and functions commensurate with such
title as may be directed from time to time by the Board of Directors (the
“Board”) of the Company. Executive agrees that he shall, during the term of this
Agreement, except during reasonable vacation periods, periods of illness and the
like, devote all of his business time attention and ability to his duties and
responsibilities hereunder. During the Employment Term, the Executive shall also
serve, without additional compensation, as a member of the Board and/or its
subsidiaries and in such other executive-level positions or capacities as may,
from time to time, be reasonably requested by the Board. Executive acknowledges
that he may be required to travel to Company and/or customer sites at locations
outside of Houston, Texas as part of his duties as Chief Executive Officer of
the Company.

 

(b)          Term.

 

(i)          The term of this Agreement and Executive’s employment period shall
be for a term commencing on the date of this Agreement and ending on the third
(3rd) anniversary of the Effective Date (the "Employment Period").

 

(ii)         Notwithstanding anything contained herein to the contrary, (A)
Executive's employment with the Company may be terminated by the Company or
Executive during the Employment Period, subject to the terms and conditions of
this Agreement; and (B) nothing in this Agreement shall mandate or prohibit a
continuation of Executive's employment following the expiration of the
Employment Period upon such terms and conditions as the Board and Executive may
mutually agree.

 

 

 

 

(iii)        If Executive's employment with the Company is terminated, for
purposes of this Agreement, the term "Unexpired Employment Period" shall mean
the period commencing on the date of such termination and ending on the last day
of the Employment Period.

 

2.           Compensation.

 

(a)          Salary. Executive shall receive an annual base salary of Two
Hundred Sixty Five Thousand Dollars ($265,000). The annual base salary payable
to Executive pursuant to this Section 2(a), which may be increased but not
decreased by the Board or the Compensation Committee of the Board, as the case
may be, shall be hereinafter referred to as the “Annual Base Salary.”

 

(b)          Sign On Bonus. Executive shall receive a cash bonus of Sixty
Thousand Dollars ($60,000) on the date hereof as a cash sign on bonus.

 

(c)          Annual Bonus. The Executive shall be eligible for an annual
performance bonus of up to fifty-five percent (55%) of his base salary payable
in cash or equity. Any bonus that may be awarded, if any, will be based upon key
performance indicators mutually agreed to by the Executive and the Compensation
Committee, if any, and the Board of Directors of the Company, the “Annual
Bonus”. For the year ended December 31, 2016, the Annual Bonus shall be deemed
fully earned if the following key performance indicators are achieved: (i)
Executive hires a Chief Operating Officer during the first quarter of 2016; (ii)
during the first quarter of 2016, the Company consummates the acquisition of an
oil field, all as approved by the Board of Directors; and (iii) the Company
achieves positive EBITDA during the first nine months of the year and continues
throughout the year to maintain positive EBITDA. Any Annual Bonus for a given
fiscal year shall be payable upon the terms approved by the Board of Directors
of the Company or the Compensation Committee, which shall be obtained by the
Company on or about December 31 of such year.

 

(d)          Stock Options. The Executive shall receive options to purchase
Three Million (3,000,000) shares of the Company’s common stock at an exercise
price equal to the price on the date of grant which date shall be the later of
the approval of the grant by the Board of Directors or the date of execution of
this Agreement by the Executive and the Company. The options will commence
vesting as to One Million (1,000,000) options on the one year anniversary of the
grant date and thereafter continue to vest as to One Million (1,000,000) options
on each of the two and three year anniversary of the option grant while
Executive is employed by the Company. All such vested options will remain
exercisable for a period of five (5) years from the Effective Date unless
otherwise stated in this Agreement. Notwithstanding the foregoing vesting
schedule, in the event of a change of control (as defined in the next sentence)
after the one year anniversary of the Effective Date, all shares subject to the
option shall immediately vest and become exercisable. Change of Control shall be
defined as a sale of all or substantially all of the Company’s assets, or any
merger or consolidation of the Company with or into another corporation other
than a merger or consolidation in which the holders of more than 50% of the
shares of capital stock of the Company outstanding immediately prior to such
transaction continue to hold (either by the voting securities remaining
outstanding or by their being converted into voting securities of the surviving
entity) more than 50% of the total voting power represented by the voting
securities of the Company, or such surviving entity, outstanding immediately
after such transaction. If the Executive’s employment is terminated (i) by the
Company “Without Cause” as defined in Section 3(a)(v); (ii) by Executive for
“Good Reason” as defined in Section 3(a)(iv); or (iii) for Death or Disability
as defined in Section 3(a)(iii), at any time after the one year anniversary of
the Effective Date, all shares subject to the option shall immediately vest and
Executive shall have ninety days (90) days from the date of termination to
exercise any vested options. If Executive’s employment is terminated for “Cause”
as defined in Section 3(a)(i) or “Without Good Reason” as defined in Section 3
(a)(vi), Executive shall have thirty (30) days from the date of termination to
exercise any vested options.

 

2 

 

 

(e)          Reimbursement of Business Expenses. The Company shall promptly
reimburse Executive for all reasonable out-of-pocket expenses incurred by him
pursuant to his employment hereunder during the Employment Period, including,
but not limited to, all reasonable travel and entertainment expenses for travel
assignments outside of Houston, Texas; however, Executive shall not be entitled
to any reimbursement for travel expenses incurred for travel within Houston,
Texas except as set forth in clause (iv) of Section 2 (f) below. Executive may
only obtain reimbursement under this Section 2(e) upon submission of such
receipts and records as may be initially required by the Board and, thereafter,
as may be required under the reimbursement policies established by the Company;
provided, however, that any expense that exceeds $1,000 shall require
pre-approval by the Board. Notwithstanding the foregoing, Executive shall be
permitted to charge reasonable expenses delineated in this Section 2(e) to
Company charge cards or other credit accounts made available to Executive by the
Board.

 

(f)          Additional Benefits; General Rights. During the Employment Period,
Executive shall be entitled to:

 

(i)          participate in all employee stock option, pension, savings, and
other similar benefit plans of the Company as the Company may designate from
time to time;

 

(ii)         participate in all welfare plans established by the Company such as
life insurance, medical, dental, disability, and business travel accident plans
and programs as the Company may designate from time to time and until such time
as the Company establishes its own health plan, reimbursement of Executive’s
current COBRA payments;

 

(iii)        five weeks paid vacation per year without opportunity to carry
forward to subsequent years unused vacation;

 

(iv)        provision of a car to Executive that shall be leased by the Company,
reimbursement for expenses incurred for tolls and gas paid by Executive in the
performance of his duties and payment by the Company of all car maintenance
expenses and expenses for car repairs incurred by Executive including required
car insurance; provided that the monthly car lease payments shall not exceed
$500.

 

(v)        commencing at such time as the Company generates revenue from an oil
field acquired by the Company during the Term; up to $2,000 toward the payment
of an annual health club membership and dues

 

(vi)        up to $100 per month for reimbursement of cell phone expenses;

 

(vii)       a contribution to Executive’s 401 K plan of up to five percent (5%)
of Executive’s withholdings per year upon implementation of such a plan; and

 

(viii)      the standard of travel for Executive for all travel on behalf of the
Company shall be business class; and

 

(ix)        any other benefits provided by the Company to its executive
officers.

 

3 

 

 

(g)          Sale of the Company. Subject to the last sentence of this paragraph
(g), in the event of a sale of the all of the Company’s assets or of any fields
acquired by the Company during the Employment Period which sale occurs at any
time after the six month anniversary of the Effective Date and prior to the two
year anniversary of Executive’s termination of employment with the Company,
whether by merger or other stock or asset acquisition, Executive shall be
entitled to a bonus equal to three percent (3%) of the Net Sales Proceeds (as
defined in the next sentence) received by the Company in the sale transaction.
Net Sales Proceeds shall be defined as the cash payment received by the Company
for the sale of the such asset or assets minus (i) all expenses of the
transaction, including professional fees and broker fees; (ii) any cost to the
Company of any on-going responsibilities following the transaction; (iii) the
original purchase price paid by the Company for the asset; and (iv) the asset
maintenance costs incurred by the Company prior to the asset sale and/or costs
of improvements made by the Company to the asset prior to its sale.
Notwithstanding anything to the contrary contained in this Agreement, the
Executive shall not be entitled to any fee under this paragraph (g) if his
employment is terminated for “Cause” as defined below.

 

(h)          Director and Officer Insurance. The Company shall maintain director
and officer insurance in an amount of no less than $3,000,000 of coverage per
incidence.

 

3.           Termination of Employment; Events of Termination.

 

(a)          This Agreement may be terminated during the Employment Period under
the following circumstances:

 

(i)          Cause. Executive's employment hereunder shall terminate for "Cause"
thirty (30) days after the date the Company shall have given Executive notice of
the termination of his employment for "Cause", unless a cure period applies, in
which case the termination date may not precede the expiration date of the
applicable cure period. For purposes of this Agreement, "Cause" shall mean acts
of embezzlement or misappropriation of funds or fraud; conviction of a felony or
other crime involving moral turpitude; a material violation by the Executive of
any provision of this Agreement, including willful failure to perform assigned
tasks, willful and unauthorized disclosure of material confidential information
belonging to the Company or entrusted to the Company by a client, being under
the influence of drugs (other than prescription medicine or other
medically-related drugs to the extent that they are taken in accordance with
their directions) during the performance of the Executive’s duties under this
Agreement; engaging in behavior that would constitute grounds for liability for
harassment (as proscribed by the U.S. Equal Employment Opportunity Commission
Guidelines or any other applicable state or local regulatory body) or other
egregious conduct that violates laws governing the workplace; willful failure to
perform his written assigned tasks, where such failure is attributable to the
fault of the Executive which, to the extent it is curable by the Executive, is
not cured by Executive within thirty (30) days of receiving written notice of
such violation by the Company.

 

(ii)         Death. Executive's employment hereunder shall terminate upon his
death.

 

4 

 

 

(iii)        Disability. Executive’s “Disability”, meaning Executive’s
incapacity, due to physical or mental illness, which results in Executive having
been absent from fully performing his duties with the Company for a continuous
period of more than thirty (30) days or more than sixty (60) days in any period
of three hundred sixty-five (365) consecutive days. In the event that the
Company intends to terminate the employment of Executive by reason of
Disability, the Company shall give Executive no less than thirty (30) days’
prior written notice of the Company’s intention to terminate Executive’s
employment.  The Executive agrees, in the event of any dispute hereunder as to
whether a Disability exists, and if requested by the Company, to submit to a
physical examination in the state of the Company’s Executive offices by a
licensed physician selected by mutual agreement between the Company and the
Executive, the cost of such examination to be paid by the Company if it is
determined that the Executive does not suffer from a Disability or the Executive
if it is determined that Executive suffer from a Disability. The written medical
opinion of such physician shall be conclusive and binding upon each of the
parties hereto as to whether a Disability exists and the date when such
Disability arose. If Executive refuses to submit to appropriate examinations by
such physician at the request of the Company, the determination of the
Executive’s Disability by the Company in good faith will be conclusive as to
whether such Disability exists. This Agreement shall be interpreted and applied
so as to comply with the provisions of the Americans with Disabilities Act (to
the extent that it is applicable) and any other applicable laws regarding
disability.

 

(iv)        Good Reason. Executive shall have the right to terminate his
employment for "Good Reason." This Agreement shall terminate effective
immediately on the date Executive shall have given the Board notice of the
termination of his employment with the Company for "Good Reason." For purposes
of this Agreement, "Good Reason" shall mean (A) any material and substantial
breach of this Agreement by the Company, (B) a Change in Control (as defined in
Section 2(d) occurs and Executive’s employment is terminated at any time within
the six (6) month period on or immediately following the Change in Control (C) a
reduction in Executive's Annual Base Salary as in effect at the time in
question, or any other failure by the Company to comply with Section 2, hereof,
or (D) this Agreement is not assumed by a successor to the Company.

 

(v)         Without Cause. The Company shall have the right to terminate
Executive's employment hereunder Without Cause subject to the terms and
conditions of this Agreement. In such event, this Agreement shall terminate,
effective immediately upon the date on which the Company shall have given
Executive notice of the termination of his employment for reasons other than for
Cause or due to Executive's Disability.

 

(vi)        Without Good Reason. Executive shall have the right to terminate his
employment hereunder without Good Reason at any time for any reason subject to
the terms and conditions of this Agreement. This Agreement shall terminate,
effective immediately upon the date as of which Executive shall have given the
Board notice of the termination of his employment without Good Reason.

 

(b)          Notice of Termination. Any termination of Executive's employment by
the Company or any such termination by Executive (other than on account of
death) shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a "Notice of Termination" shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive's employment under the
provision so indicated. In the event of the termination of Executive's
employment on account of death, written Notice of Termination shall be deemed to
have been provided on the date of death.

 

5 

 

 

4.           Payments Upon Termination.

 

(a)          Without Cause, For Good Reason or Disability. If Executive's
employment is terminated by the Company without Cause or by Executive for Good
Reason, or by the Company due to Executive's Disability at any time after the
one year anniversary of the Effective Date, Executive, or in the case of
Executive's Disability, Executive's legal representative (assuming Executive’s
affairs are handled by a representative rather than Executive himself), shall be
entitled to receive from the Company (i) payments in accordance with the
Company’s normal payroll policy of an aggregate amount equal to one year’s base
salary (the "Severance Payment"); (ii) any bonuses which have been earned but
not been paid prior to such termination ("Prior Bonus Payment"); and (iii)
reimbursement of expenses incurred prior to date of termination (the "Expense
Reimbursement"). Executive's additional benefits specified in Section 2 shall
terminate at the time of such termination.

 

In the event Executive is terminated by the Company Without Cause or due to
Executive's Disability or Executive terminates his employment with the Company
for Good Reason, Executive shall have no duty to mitigate the amount of the
payment received pursuant to this Section 4(a), it being understood that
Executive's acceptance of other employment shall not reduce the Company’s or the
other Company' obligations hereunder.

 

(b)          Death. If Executive's employment is terminated due to death of
Executive at any time after the one year anniversary of the Effective Date,
Executive's estate or beneficiary(ies), as the case may be, shall be entitled to
a lump payment in an amount equal to the Severance Payment, the Prior Bonus
Payment and Expense Reimbursement. Executive's additional benefits specified in
Section 2 shall terminate at the time of such termination.

 

(c)          Termination With Cause or Without Good Reason. If the Company
terminates Executive's employment for Cause or in the event Executive
voluntarily terminates his employment Without Good Reason, Executive shall be
entitled to his Annual Base Salary through the date of the termination of such
employment and Executive shall be entitled to any bonuses which have been earned
but not paid prior to such termination. Executive shall not be entitled to any
other bonuses. Executive's additional benefits specified in Section 2 shall
terminate at the time of such termination.

 

(d)          Termination by the Company Upon Change in Control. If the Company
terminates Executive's employment for Good Reason upon a Change in Control (as
defined in Section 2(c)), Executive shall receive from the Company in one lump
sum, payable on the consummation of the Change in Control an amount equal to the
Severance Payment, the Prior Bonus Payment and the Expense Reimbursement. In
addition, if the Change of Control occurs after the one year anniversary of the
Effective Date, all of Executive’s outstanding options shall immediately vests
upon the consummation of the Change in Control.

 

In the event Executive is terminated by the Company in connection with a Change
in Control which is not approved by the Continuing Directors of the Company,
Executive shall have no duty to mitigate the amount of the payment received
pursuant to this Section 4(d), it being understood that Executive's acceptance
of other employment shall not reduce the Company’s obligations hereunder.

 

(e)          Conditions. Any payments or benefits made or provided pursuant to
Section 4 (other than accrued base salary payments) are subject to the
Executive’s (or, in the event of the Executive’s death, the beneficiary’s or
estate’s, or in the event of the Executive’s Disability, the guardian’s):

 

(i)          compliance with the provisions of Sections 5, 6 and 7 of this
Agreement hereof;

 

6 

 

 

(ii)         delivery to the Company of an executed waiver and general release
of any and all known and unknown claims, and other provisions and covenants, in
the form acceptable to the Company (which shall be delivered to the Executive
within five (5) business days following the termination date) (the “General
Release”) within twenty one (21) days of presentation thereof by the Company to
the Executive (or a longer period of time if required by law), and permitting
the General Release to become effective in accordance with its terms; and

 

(iii)        delivery to the Company of a resignation from all offices,
directorships and fiduciary positions with the Company, its affiliates and
employee benefit plans effective as of the termination date.

 

Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement (other than accrued base salary)
shall not be due until after the expiration of any revocation period applicable
to the General Release without the Executive having revoked such General
Release, and any such amounts shall be paid or commence being paid to the
Executive within fifteen (15) days of the expiration of such revocation period
without the occurrence of a revocation by the Executive (or such later date as
may be required under Section 16 of this Agreement). Nevertheless (and
regardless of whether the General Release has been executed by the Executive),
upon any termination of the Executive’s employment, the Executive shall be
entitled to receive any accrued base salary, payable after the date of
termination in accordance with the Company’s applicable plan, program, policy or
payroll procedures. Notwithstanding anything to the contrary in this Agreement,
if any severance pay or benefits are deferred compensation under Section 409A
(as defined below), and the period during which the Executive may sign the
General Release begins in one calendar year and the first payroll date following
the period during which the Executive may sign the General Release occurs in the
following calendar year, then the severance pay or benefit shall not be paid or
the first payment shall not occur until the later calendar year.

 

5.           Confidential Information.

 

(a)          Executive agrees that during the course of his employment or at any
time thereafter, he will not disclose or make accessible to any other person,
the Company’s products, services and technology, both current and under
development, promotion and marketing programs, lists, trade secrets and other
confidential and proprietary business information of the Company or any Related
Entities or any of their clients. Executive agrees: (i) not to use any such
information for himself or others; and (ii) not to take any such material or
reproductions thereof from the Company’s facilities at any time during his
employment by the Company other than to perform his duties hereunder. Executive
agrees immediately to return all such material and reproductions thereof in his
possession to the Company upon request and in any event upon termination of
employment.

 

(b)          Except with prior written authorization by the Company, Executive
agrees not to disclose or publish any of the confidential, technical or business
information or material of the Company, its clients or any other party to whom
the Company owes an obligation of confidence, at any time during or after his
employment with the Company.

 

(c)          In the event that Executive breaches any provisions of this Section
5 or there is a threatened breach, then, in addition to any other rights which
the Company may have, the Company shall be entitled, without the posting of a
bond or other security, to injunctive relief to enforce the restrictions
contained herein. In the event that an actual proceeding is brought in equity to
enforce the provisions of this Section 5, Executive shall not urge as a defense
that there is an adequate remedy at law, nor shall the Company be prevented from
seeking any other remedies which may be available. In addition, Executive agrees
that in the event that he breaches the covenants in this Section 5, in addition
to any other rights that the Company may have, Executive shall be required to
pay to the Company any amounts he receives in connection with such breach. The
provisions of this Section 5 shall survive termination of this Agreement.

 

7 

 

 

(d)          Executive recognizes that in the course of his duties hereunder, he
may receive from the Company or others information which may be considered
“material, non-public information” concerning a public company that is subject
to the reporting requirements of the United States Securities and Exchange Act
of 1934, as amended. Executive agrees not to:

 

(i)          Buy or sell any security, option, bond or warrant while in
possession of relevant material, non-public information received from the
Company or others in connection herewith, and

 

(ii)         Provide the Company with information with respect to any public
company that may be considered material, non-public information, unless first
specifically agreed to in writing by the Company.

 

6.           Inventions Discovered by Executive.

 

(a)          Executive shall promptly disclose to the Company any invention,
improvement, discovery, process, formula, or method or other intellectual
property, whether or not patentable or copyrightable (collectively,
"Inventions"), conceived or first reduced to practice by Executive, either alone
or jointly with others, while performing services hereunder (or, if based on any
Confidential Information, within one (1) year after the Term), (a) which pertain
to any line of business activity of the Company, whether then conducted or then
being actively planned by the Company, with which Executive was or is involved;
(b) which is developed using time, material or facilities of the Company,
whether or not during working hours or on the Company premises; or (c) which
directly relates to any of Executive’s work during the Term, whether or not
during normal working hours. Executive hereby assigns to the Company all of
Executive’s right, title and interest in and to any such Inventions. During and
after the Term, Executive shall execute any documents necessary to perfect the
assignment of such Inventions to the Company and to enable the Company to apply
for, obtain and enforce patents, trademarks and copyrights in any and all
countries on such Inventions, including, without limitation, the execution of
any instruments and the giving of evidence and testimony, without further
compensation beyond Executive’s agreed compensation during the course of
Executive’s employment. All such acts shall be done without cost or expense to
Executive. Executive shall be compensated for the giving of evidence or
testimony after the term of Executive’s employment at the rate of $500/day.
Without limiting the foregoing, Executive further acknowledges that all original
works of authorship by Executive, whether created alone or jointly with others,
related to Executive’s employment with the Company and which are protectable by
copyright, are "works made for hire" within the meaning of the United States
Copyright Act, 17 U.S.C. (S) 101, as amended, and the copyright of which shall
be owned solely, completely and exclusively by the Company. If any Invention is
considered to be work not included in the categories of work covered by the
United States Copyright Act, 17 U. S. C. (S) 101, as amended, such work is
hereby assigned or transferred completely and exclusively to the Company.
Executive hereby irrevocably designates counsel to the Company as Executive's
agent and attorney-in-fact to do all lawful acts necessary to apply for and
obtain patents and copyrights and to enforce the Company's rights under this
Section. This Section 6 shall survive the termination of this Agreement. Any
assignment of copyright hereunder includes all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as "moral rights" (collectively "Moral Rights"). To the extent such Moral
Rights cannot be assigned under applicable law and to the extent the following
is allowed by the laws in the various countries where Moral Rights exist,
Executive hereby waives such Moral Rights and consents to any action of the
Company that would violate such Moral Rights in the absence of such consent.
Executive agrees to confirm any such waivers and consents from time to time as
requested by the Company.

 

8 

 

 

7.            Non-Compete; Non-Solicitation.

 

(a)          Non-Compete. For a period commencing on the Effective Date and
ending one (1) year after the date Executive ceases to be employed by the
Company (the "Non-Competition Period"), Executive shall not, directly or
indirectly, either for himself or any other person, own, manage, control,
materially participate in, invest in, permit his name to be used by, act as
consultant or advisor to, render material services for (alone or in association
with any person, firm, corporation or other business organization) or otherwise
assist in any manner any business which has a plasma pulse technology or a
similar technology that is a directly competitive with the Company’s
technology(collectively, a "Competitor").  Nothing herein shall prohibit
Executive from being a passive owner of not more than five percent (5%) of the
equity securities of a Competitor which is publicly traded, so long as he has no
active participation in the business of such Competitor.

 

(b)          Non-Solicitation.  During the Non-Competition Period, Executive
shall not, directly or indirectly (i) induce or attempt to induce or aid others
in inducing anyone working at or for the Company to cease working at or for the
Company, or in any way interfere with the relationship between the Company and
anyone working at or for the Company except in the proper exercise of
Executive’s authority; or (ii) in any way interfere with the relationship
between the Company and any customer, supplier, licensee or other business
relation of the Company.

 

(c)          Scope.  If, at the time of enforcement of this Section 7, a court
shall hold that the duration, scope, area or other restrictions stated herein
are unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or other restrictions reasonable under such
circumstances shall be substituted for the stated duration, scope, area or other
restrictions.

 

(d)          Independent Agreement.  The covenants made in this Section 7 shall
be construed as an agreement independent of any other provisions of this
Agreement, and shall survive the termination of this Agreement.  Moreover, the
existence of any claim or cause of action of Executive against the Company or
any of its Related Entities, whether or not predicated upon the terms of this
Agreement, shall not constitute a defense to the enforcement of these covenants.

 

8.            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns. The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all its assets to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. Executive agrees that this Agreement is personal to him and may not be
assigned by him other than by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive's legal
representative.

 

9.            Governing Law. This Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of Texas of the United
States of America without regard to principles of conflict of laws. The State of
Texas shall be the exclusive jurisdiction for any disputes arising under this
Agreement and the Parties hereby consent to such jurisdiction.

 

10.          Entire Agreement. This instrument contains the entire understanding
and agreement among the parties relating to the subject matter hereof, except as
otherwise referred to herein, and supersedes all other prior agreements and
undertakings, both written and oral, among the parties with respect to the
subject matter hereof. Neither this Agreement nor any provisions hereof may be
waived or modified, except by an agreement in writing signed by the party(ies)
against whom enforcement of any waiver or modification is sought.

 

9 

 

 

11.          Severability. In case any one or more of the provisions of this
Agreement shall be invalid, illegal or unenforceable in any respect, or to any
extent, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

 

12.          Notices. Any notice required or permitted to be given under the
provisions of this Agreement shall be in writing and delivered by courier or
personal delivery, facsimile transmission (to be followed promptly by written
confirmation mailed by certified mail as provided below) or mailed by certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Company: 1701 Commerce Street   Second Floor   Houston, TX 77002    
If to Executive: ______________   ______________   ______________

 

If delivered personally, by courier or facsimile transmission (confirmed as
aforesaid and provided written confirmation and receipt is obtained by the
sender), the date on which a notice is delivered or transmitted shall be the
date on which such delivery is made. Notices given by mail as aforesaid shall be
effective and deemed received upon the date of actual receipt or upon the third
business day subsequent to deposit in the U.S. mail, whichever is earlier.
Either party hereto may change its or his address specified for notices herein
by designating a new address by notice in accordance with this Section 12.

 

14.          No Undue Influence. This Agreement is executed voluntarily and
without any duress or undue influence. Executive acknowledges that he has read
this Agreement and executed it with his full and free consent. No provision of
this Agreement shall be construed against any party by virtue of the fact that
such party or its counsel drafted such provision or the entirety of this
Agreement.

 

15.          Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and both of which taken
together shall constitute one and the same agreement.

 

16.          Section 409A.

 

(i)          Notwithstanding anything to the contrary herein, the following
provisions apply to the extent severance benefits provided herein are subject to
Section 409A of the Internal Revenue Code (the “Code”) and the regulations and
other guidance thereunder and any state law of similar effect (collectively
“Section 409A”). Severance benefits shall not commence until the Executive has a
“separation from service” (as defined under Treasury Regulation Section
1.409A-1(h), without regard to any alternative definition thereunder, a
“separation from service”). Each installment of severance benefits is a separate
“payment” for purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and the
severance benefits are intended to satisfy the exemptions from application of
Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4) and
1.409A-1(b)(9). However, if such exemptions are not available and the Executive
is, upon separation from service, a “specified employee” for purposes of Section
409A, then, solely to the extent necessary to avoid adverse personal tax
consequences under Section 409A, the timing of the severance benefits payments
shall be delayed until the earlier of (i) six (6) months and one day after the
Executive’s separation from service, or (ii) the Executive’s death. The parties
acknowledge that the exemptions from application of Section 409A to severance
benefits are fact specific, and any later amendment of this Agreement to alter
the timing, amount or conditions that will trigger payment of severance benefits
may preclude the ability of severance benefits provided under this Agreement to
qualify for an exemption.

 

10 

 

 

(ii)         It is intended that this Agreement shall comply with the
requirements of Section 409A, and any ambiguity contained herein shall be
interpreted in such manner so as to avoid adverse personal tax consequences
under Section 409A. Notwithstanding the foregoing, the Company shall in no event
be obligated to indemnify the Executive for any taxes or interest that may be
assessed by the Internal Revenue Service pursuant to Section 409A of the Code to
payments made pursuant to this Agreement.

 

17.          Non-Disparagement. Except to the extent a disclosure is required by
applicable law, Executive agrees that during the course of his employment or at
any time thereafter, he and his agents, family and/or representatives shall
refrain from (i) all conduct, verbal or otherwise, which would materially damage
the reputation, goodwill or standing in the community of the Company, its
affiliates, subsidiaries, divisions, agents and related parties and their
respective principals, owners (direct or indirect), members, directors,
officers, agents, servants, Executives, parties, attorneys and other
professionals, successors and assigns (collectively, the “The Company Related
Parties”) and (ii) referring to or in any way commenting on the Corporation
and/or any of the other The Company Related Parties in or through the general
media or any public domain (including without limitation, internet websites,
blogs, chat rooms and the like), which would materially damage, the reputation,
goodwill or standing in the community of the Company and/or any of the Company
Related Parties. Except to the extent a disclosure is required by applicable
law, the Company agrees that during the course of Executive’s employment or at
any time thereafter, it shall refrain from (i) all conduct, verbal or otherwise,
which would materially damage the reputation, goodwill or standing in the
community of the Executive and (ii) referring to or in any way commenting on the
Executive in or through the general media or any public domain (including
without limitation, internet websites, blogs, chat rooms and the like), which
would materially damage, the reputation, goodwill or standing in the community
of the Executive.

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the date first above written.

 

EXECUTIVE:   COMPANY:           PROPELL TECHNOLOGIES GROUP, INC.     a Delaware
Corporation       /s/ C. Brian Boutte   By: /s/ John Zotos   C. BRIAN BOUTTE  
Name: John Zotos     Title: Secretary

 

11 

